Opinion issued August 13, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00521-CV
                            ———————————
        XENOS YUEN, TRUSTEE OF THE XENOS YUEN FAMILY
                 IRREVOCABLE TRUST, Appellant
                                         V.
           WALLER COUNTY APPRAISAL DISTRICT, Appellee


                    On Appeal from the 506th District Court
                             Waller County, Texas
                       Trial Court Case No. 13-09-22124


                          MEMORANDUM OPINION

      Appellant has filed an “Agreed Motion for Remand” representing that the

parties have reach a settlement agreement regarding their dispute and requesting

that this Court remand the case back to the district court so that the settlement may

be finalized by the district court. We construe the motion as an agreed motion to
dismiss this appeal. No opinion has issued in this appeal. Accordingly, we grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). We dismiss any

other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2